— In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning and Appeals of the Incorporated Village of Plandome Manor, dated December 8, 1982, which denied the petitioner’s application for certain variances, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Murphy, J.), entered December 5, 1984, which dismissed the proceeding on the merits and ordered the petitioner to comply with the decisions of the respondent Board.
Judgment affirmed, with costs.
We find that the denial of the requested variances was supported by substantial evidence and was neither illegal, arbitrary, nor an abuse of discretion (see, Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309; Matter of Martirano v Zoning Bd. of Appeals, 87 AD2d 820). Mollen, P. J., Lawrence, Kunzeman and Kooper, JJ., concur.